In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Hanifin, J.), dated April 25, 1995, which granted the motion of the State of New York to dismiss the claim for failure to comply with the filing requirements set forth in Court of Claims Act § 11.
Ordered that the order is affirmed, without costs or disbursements.
The Court of Claims properly dismissed the claim, which was improperly served upon the defendant State of New York by regular mail as opposed to personal service or certified mail as required by Court of Claims Act § 11 (see, Curtis v State of New York, 206 AD2d 943; Bogel v State of New York, 175 AD2d 493). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.